Contact: Jeffrey J. Carfora Peapack-Gladstone Financial Corporation T:908-719-4308 PEAPACK-GLADSTONE FINANCIAL CORPORATION REPORTS SECOND QUARTER RESULTS OF OPERATIONS GLADSTONE, N.J.—(BUSINESS WIRE)—August 3, 2009 – Peapack-Gladstone Financial Corporation (NASDAQ Global Select Market:PGC) (the Corporation) recorded net income for the second quarter of 2009 of $1.9 million, a decline of $1.6 million from the second quarter of 2008.For the second quarter of 2009, diluted earnings per share after effect of the preferred stock dividend were $0.17 as compared to diluted earnings per common share of $0.41 for the same quarter of 2008.The decrease in 2009 earnings per share was primarily due to an increase in the provision for loan losses, an increase in the industry-wide FDIC assessment and the dividends on preferred stock.
